Voto concurrente del
Juez Asociado Señor Negrón García,
al cual se unen el Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Hernández Denton.
La imposición en este caso de una sanción económica de $500 a la representación legal de los demandados recurrentes De Jesús López y otros, en ocasión de denegar una tercera moción de reconsideración, procede como medida disuasiva con miras a poner fin a la litigación en este Foro apelativo.
La práctica no es nueva. Ya se ha dado en otros casos. Un inventario rápido de los archivos en la Secretaría revela que el 24 de marzo de 1988, por unanimidad, en el Recurso RE-87-571, el abogado del demandante recurrente fue san-cionado con $100 en ocasión de presentar una cuarta moción de reconsideración; el 14 de octubre de 1988, en el Recurso CE-88-309, la representación legal de los peticionarios fue sancionada en $500 ante una cuarta moción de reconsidera-ción, y el 12 de enero de 1989, en el Recurso RE-88-424, ante una tercera moción de reconsideración se impuso una san-ción de $300 a los abogados de los demandantes recurrentes. *710La resolución hizo constar que el Juez Asociado Señor Negron García reconsideraría y que el Juez Asociado Señor Rebollo López ordenaría el desglose de la moción de reconside-ración. Los Jueces Asociados Señores Hernández Denton y Alonso Alonso no intervinieron.
Esta facultad no puede quedar subsumida ni derogada por razón de la resolución emitida el 27 de enero de 1989 en el controversial caso sobre la Ley de Cierre, Recurso CE-86-430, Pueblo Int’l, Inc. v. Srio. de Justicia, 123 D.P.R. 179 (1989). Como demostraremos, la naturaleza y situación peculiar en torno al trámite decisorio allí habido no es buen precedente ni fundamento para elaborar una tesis de incon-sistencia institucional al respecto ni para descartarla.
De hecho, con posterioridad a esa fecha, el 9 de febrero de 1989, en el Recurso RE-88-424, el Tribunal aceptó el pago de una sanción de $300 que se impuso a los abogados de los demandantes recurrentes ante una tercera moción de recon-sideración. Sólo el Juez Asociado Señor Rebollo López hizo constar que' relevaría a la representación legal de la parte recurrente de esa sanción en vista del dictamen del Tribunal antes aludido en Pueblo Int’l, Inc. v. Srio. de Justicia, supra. Y el 4 de agosto de 1989, en el Recurso RE-89-220, la Sala especial de verano integrada por su Presidente, el Juez Asociado Señor Ortiz, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Alonso Alonso, al denegar una tercera moción de reconsideración, impuso a los abogados de la parte demandante recurrente una sanción de $500. Final-mente, en fecha tan reciente como el 17 de agosto de 1989, por unanimidad, la otra Sala especial de verano compuesta por los Jueces Asociados Señores Rebollo López, Hernández Denton, Alonso Alonso y el que suscribe, adoptó igual curso de acción ante una cuarta solicitud de reconsideración en el Recurso RE-89-213 e impuso una sanción de $250 a los abo-gados de la demandada recurrente.
*711II
En resumen, la imposición de sanciones económicas al declarar sin lugar terceras y cuartas mociones de reconside-ración ha sido norma y práctica aceptada. El que en determi-nado caso uno (1) o más Jueces discrepen, no erosiona su vigencia y utilidad. Tampoco la desvirtúa lo resuelto en Pueblo Int’l, Inc. v. Srio. de Justicia, supra. Veamos.
La sentencia confirmatoria en dicho caso fue dictada el 23 de noviembre de 1988 por estar igualmente dividido el Tribunal ante la inhibición de la Juez Asociada Señora Naveira de Rodón. El 20 de enero de 1989 declaramos sin lugar la primera reconsideración de los demandantes apelados Pueblo International, Inc. y otros. Los Jueces participantes rei-teraron sus respectivas posiciones y la Juez Asociada Señora Naveira de Rodón su inhibición. Se instruyó- a Pueblo International, Inc. a que se atuviera a lo resuelto y ordenamos la remisión inmediata del mandato. En esa etapa, se agudiza-ron las discrepancias originales, al extremo de que el Juez Presidente Señor Pons Núñez emitió un voto explicativo, al cual se unió el Juez Asociado Señor Alonso Alonso, y este magistrado suscribió un voto concurrente.
Subsiguientemente, en tiempo, los demandantes ape-lados Pueblo International, Inc. y otros nos solicitaron la de-volución del mandato, presentaron una segunda reconsideración y, además, solicitaron la paralización de los efectos de la sentencia por seis (6) meses. Nuevamente los Jueces ratifica-ron sus posiciones sobre la constitucionalidad o no de la Ley de Cierre y, por igual votación, con la inhibición de la Juez Asociada Señora Naveira de Rodón, fue denegada la reconsi-deración. En esa resolución se advirtió a las partes —en particular a Pueblo International, Inc. y a su represen-tación legal— “bajo apercibimiento de sanciones económicas [que] deber[í]an atenerse a lo resuelto”. Pueblo Int’l, Inc. v. Srio. de Justicia, supra, pág. 202. El Juez Asociado Señor *712Rebollo López, mediante voto particular, consigno, entre otros pronunciamientos, su criterio de que hubiese desglo-sado el último escrito de Pueblo International, Inc. y hubiese impuesto severas sanciones económicas y disciplinarias a éste y a sus abogados. Fundó su parecer en que una conducta similar había generado la imposición de sanciones en otros casos y no existía razón para actuar en forma distinta. El Juez Asociado Señor Ortiz coincidió en cuanto a ese extremo. Así apercibidos, Pueblo International, Inc. y las demás partes acataron la resolución y el caso reposó en nuestros tribunales.
H-I H — I 1 — 1
Se advierten, pues, las notables diferencias entre el caso de autos y el de Pueblo Int’l, Inc. v. Srio. de Justicia, supra. El planteamiento de inconstitucionalidad, la pluralidad de criterios jurídicos, las divergencias internas existentes, la in-hibición de un miembro del Tribunal y el empate habido ex-plican satisfactoriamente las razones por las cuales —ex-cepto los Jueces Asociados Señores Rebollo López y Ortiz— la mayoría se abstuvo de imponer sanciones en esa etapa. Claro está, el acatamiento de Pueblo International, Inc. de nuestra última resolución hizo innecesario un pronuncia-miento posterior al efecto.
Desde el punto de vista doctrinario la lección es clara. La imposición de sanciones económicas no es dictamen de carác-ter automático o absoluto. Las instancias apuntadas reflejan que el tamaño de la vara judicial sigue siendo el mismo; sólo cambian las dimensiones del objeto medido —el recurso— y la extensión de cada recurso es única. Depende del trámite habido, de los señalamientos, del grado de temeridad del re-currente, de los apercibimientos —si algunos— y, claro está, de la apreciación individual de cada magistrado sobre los méritos del reclamo primario que —sumado o restado al de los demás— cuaja como dictamen unánime colegiado o sim-*713plemente como el sentir mayoritario con sus expresiones disidentes.
Reconocida nuestra falibilidad humana —y, como corola-rio, el deber de rectificar errores judiciales— la resolución de hoy dista mucho de ser caracterizada como hija de la irre-flexión, producto de un capricho o el resultado de una actua-ción inconsistente. Por sus trasfondos, méritos, el interés pú-blico y la forma de votación, el caso Pueblo Int’l, Inc. v. Srio. de Justicia, supra, y el de autos no guardan semejanza ni son remotamente comparables.
—O—